FINAL COPY
294 Ga. 475

                         S13F1689. BROWN v. BROWN.


      HUNSTEIN, Justice.

      The parties were divorced in 2010, and Zuri Brown (Father) was ordered

to pay child support to Inge Brown (Mother). Thereafter, Mother filed a petition

for an upward modification of child support, and Father filed an answer and

counterclaim for a downward modification of child support. After a bench trial,

the court entered a final judgment denying Mother’s petition, granting Father’s

claim for downward modification, and awarding Father attorney’s fees. Mother

timely filed a motion for new trial, which the court denied without a hearing.

We granted Mother’s application for discretionary appeal to determine whether

the trial court erred in denying the motion for new trial without holding a

hearing. We conclude that the trial court did err, and we therefore reverse and

remand.

      As this Court has made clear, Uniform Superior Court Rule 6.3 1 requires


      1
          Rule 6.3 in full states the following:
                      Unless otherwise ordered by the court, all motions
              in civil actions, including those for summary judgment,
              shall be decided by the court without oral hearing, except
a trial court to hold an oral hearing on all motions for new trial in civil cases,

unless otherwise specifically ordered by the court. Triola v. Triola, 292 Ga. 808

(741 SE2d 650) (2013). A hearing is required even if the moving party does not

request such a hearing. Id. at 808; Kuriatnyk v. Kuriatnyk, 286 Ga. 589 (2) (690

SE2d 397) (2010). A trial court’s failure to comply with the procedural

requirements of Rule 6.3 is reversible error. Triola, 292 Ga. at 808.

      In this case, the trial court did not hold an oral hearing before ruling on

Mother’s motion for new trial. The order denying Mother’s motion for new trial

did not reference Rule 6.3 or Mother’s right to an oral hearing, and the trial

court did not issue a separate order excepting Mother’s motion from the oral

hearing requirement. Therefore, we must reverse the trial court’s judgment on

Mother’s motion for new trial and remand the case with direction that the trial

court comply with Rule 6.3. See Triola, 292 Ga. at 808-809 (reversal and


            motions for new trial and motions for judgment
            notwithstanding the verdict.
            However, oral argument on a motion for summary
            judgment shall be permitted upon written request made
            in a separate pleading bearing the caption of the case and
            entitled “Request for Oral Hearing,” and provided that
            such pleading is filed with the motion for summary
            judgment or filed not later than five (5) days after the
            time for response.
                                        2
remand required where the trial court denied a motion for new trial without

holding the mandatory hearing and did not issue an order excepting the motion

from the procedural requirement); Kuriatnyk, 286 Ga. at 592 (2) (same).

      We do not reach the remaining enumerations of error challenging the trial

court’s final judgment because those issues must be asserted in the trial court on

remand. See Triola, 292 Ga. at 809.2

      Judgment reversed and case remanded with direction. All the Justices

concur.



                              Decided January 27, 2014.

               Domestic relations. Douglas Superior Court. Before Judge McClain.

               Peggy L. Brown, for appellant.

               Ravelle D. Smith, for appellee.




      2
          Mother’s motion to strike Father’s appellate brief is hereby denied.
                                           3